NO. 07-06-0081-CV

                              IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 SEPTEMBER 28, 2006
                           ______________________________

     SHAWN FULLER AND D & S MOBILE HOME CENTER, INC., APPELLANTS

                                             V.

                            CITY OF LUBBOCK, APPELLEE
                         _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2004-528,757; HONORABLE BLAIR CHERRY, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellants, Shawn Fuller and D & S Mobile Home Center, Inc., appeal the trial

court’s judgment rendered on December 16, 2005. We dismiss the appeal.


       Appellants’ brief was due no later than September 11, 2006. By letter dated August

10, 2006, we notified appellants of the due date for the brief, and that, if the brief or a

motion for extension of time to file the brief was not filed by the due date, the appeal would

be subject to dismissal. TEX R. APP. P. 42.3(c) Appellants have not filed a brief or a motion

for extension of time.
       Accordingly, having given all parties more than the required ten days notice, we

dismiss the appeal for want of prosecution. TEX . R. APP. P. 38.8(a)(1); 42.3(b).




                                                 Mackey K. Hancock
                                                     Justice




                                             2